Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In reply to the Final Office Action mailed on 7/15/2022, and the Advisory Action mailed on 10/12/2022, the Applicant has filed a Request for Continued Examination (RCE) on 10/17/2022 amending claims 1-5, 11-12 and 19. Claims 10 and 18 have been cancelled. No claim has been added. Claims 1-9, 11-17 and 19-20 are pending in this application.

Previous rejections under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments filed on 10/17/2022.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loo et al. (US 9,823,631), in view of Tamura (US 2012/0319943), and further in view of Kim et al. (US 2016/0085319).

Regarding claim 1, Loo discloses a display device (see portable computer 10 in Figs. 1A-1B and 3-6B; see portable computer 110 in Figs. 7A-9) comprising:
a first panel including an input section (see either 14 or 12 in Figs. 1A-6B; see either 114 or 112 in Figs.7A-9);
a second panel (see the other of 14 or 12 in Figs. 1A-6B; see the other of 114 or 112 in Figs.7A-9);
a hinge section disposed between the first panel and the second panel, the hinge section being extended to the first panel and the second panel (see section where hinges 218 are located in Figs. 1A-2 and 7A-7B);
a controller that receives an input signal from the input section and generates a control signal (e.g. a central processing unit ("CPU") of the computer 10, or a dedicated processor; column 2, lines 44-46; column 4, lines 9-32; column 12, lines 4-10); and
a hinge driving section that drives the hinge section based on the control signal from the controller (see e.g. motor 219 in Figs. 2 and 8-9; column 1, line 57 to column 2, line 12; column 3, lines 23-48; column 11, lines 23-37), wherein
the first panel includes a first display section that is exposed outside and displays an image when the first panel and the second panel form a first angle (see sections of e.g. screen 16 in Figs. 1A and 2-6B and screen 116 in Fig. 7B, that display an image during e.g. a video conferencing, based on the broadest reasonable interpretation of the claimed limitations; see e.g. first angle in Fig. 5A and 6A; for clarification, “a video display… is typically designed to be viewable from a range of angles” (column 1, lines 19-25)),
the first panel includes a second display section that is exposed outside and displays an image when the first panel and the second panel form a second angle different from the first angle (see sections of e.g. screen 16 in Figs. 1A and 2-6B and screen 116 in Fig. 7B, that display an image during e.g. a video conferencing, based on the broadest reasonable interpretation of the claimed limitations; see e.g. second angle in Fig. 5B and 6B; for clarification, “a video display… is typically designed to be viewable from a range of angles” (column 1, lines 19-25)).
However, Loo does not appear to expressly disclose the first panel also includes an edge display portion having a display surface that is bent to overlap an edge of the second panel, the second display section is on a different side of the first panel from the first display section, and the second panel includes a third display section that is exposed outside and displays an image when the first panel and the second panel form the second angle.
Tamura discloses a first panel includes a first display section that is exposed outside and displays an image when the first panel and a second panel form a first angle (see e.g. left display panel including an area other than the “access inconvenient area” displaying an image when the left display panel and right display panel form a 90 degrees angle, as shown in Fig. 2(b); para[0026]-para[0030]), the first panel includes a second display section that is exposed outside and displays an image when the first panel and the second panel form a second angle different from the first angle, the second display section is on a different side of the first panel from the first display section (see that when the left display panel and the right display panel form a 180 degrees angle, e.g., an area corresponding to the “access inconvenient area” included in the left display panel displays an image, as shown in Fig. 2(a); para[0026]-para[0030]), and the second panel includes a third display section that is exposed outside and displays an image when the first panel and the second panel form the second angle (see e.g. the right display panel including an area displaying an image when the left display panel and right display panel form a 180 degrees angle, as shown in Fig. 2(a); para[0026]-para[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Loo’s invention, with the teachings in Tamura’s invention, to have the second display section is on a different side of the first panel from the first display section, and the second panel includes a third display section that is exposed outside and displays an image when the first panel and the second panel form the second angle, for the advantage of improving operabilities in accordance with an open/close angle of the device, by arranging  images at positions that are easy to operate in accordance with an opening state of the device  (see Abstract; para[0027]-para[0030]).
However, the combination of Loo and Tamura does not appear to expressly disclose the first panel also includes an edge display portion having a display surface that is bent to overlap an edge of the second panel.
Kim discloses a first panel includes an edge display portion having a display surface that is bent to overlap an edge of a second panel (see device 100 in Figs. 2G-2I including a first panel 201a comprising display regions 151a, 151d and 151c, and a second panel 201b comprising display region 151b; when in a closed state as shown in Figs 2G and 2H, an edge display region (151d and 151c) of the first panel 201a is bent to overlap an edge of the second panel 201b; para[0140]-para[0147]; para[0160]-para[0162]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Loo’s and Tamura’s combination, with the teachings in Kim’s invention, to have the first panel also includes an edge display portion having a display surface that is bent to overlap an edge of the second panel, because with such features, in a case where a user folds the device without completing an operation executed on an inner surface (inner side surface) display in an open state of the device, it is possible to continue a remaining operation using an outer surface display without re-opening the terminal, thereby implementing a simple and convenient user interface (para[0138]-para[0140]).

Regarding claim 2, Loo, Tamura and Kim disclose all the claim limitations as applied above (see claim 1). In addition, Loo discloses the hinge driving section drives the hinge section to form the  first angle between the first panel and the second panel when the input section receives a first pattern (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28; “The processor may be capable of triggering an open or close procedure that causes the motor to adjust the position of the lid assembly”; “The triggering may be based on the geographic proximity of a user, for example, when the user approaches the computer it may automatically open and unlock or when the user moves away from the computer it may automatically close and lock”, “a command issued by the user” “based on direct or indirect physical contact, for example, the user may contact a touch-sensitive surface of the computer”, “or clicking a button (implemented in hardware or software) on the computer 10 or another device e.g., phone”; e.g. “the computer may have an image sensor configured to detect the user's face and continuously adjust the angle and position of the lid to keep the face in the field of view of the camera and/or keep the lid in the optimum viewing position”; see e.g. first angle in Fig. 5A and 6A), and
the hinge driving section drives the hinge section to form the second angle between the first panel and the second panel when the input section receives a second pattern (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28; “The processor may be capable of triggering an open or close procedure that causes the motor to adjust the position of the lid assembly”; “The triggering may be based on the geographic proximity of a user, for example, when the user approaches the computer it may automatically open and unlock or when the user moves away from the computer it may automatically close and lock”, “a command issued by the user” “based on direct or indirect physical contact, for example, the user may contact a touch-sensitive surface of the computer”, “or clicking a button (implemented in hardware or software) on the computer 10 or another device e.g., phone”; e.g. “the computer may have an image sensor configured to detect the user's face and continuously adjust the angle and position of the lid to keep the face in the field of view of the camera and/or keep the lid in the optimum viewing position”; see e.g. second angle in Fig. 5B and 6B).

Regarding claim 3, Loo, Tamura and Kim disclose all the claim limitations as applied above (see claim 2). In addition, Loo discloses see screen 116 is a touchscreen in Fig. 7B; column 7, line 64 to column 8, line 16).

Regarding claim 4, Loo, Tamura and Kim disclose all the claim limitations as applied above (see claim 2). In addition, in the combination, Kim discloses the edge display portion is disposed at an edge of the first panel (see in Figs. 2G-2I the edge display region (151d and 151c) of the first panel 201a is disposed at an edge of the first panel 201a), and an input section is disposed in the edge display portion of the first panel (para[0138]; para[0153]; e.g. “When a touch is applied to the fourth display region 151d, the touch sensor may sense the touch and the control unit may generate a control command corresponding to the touch input”, with which “it is possible to continue… operation using the outer surface display without re-opening the terminal” when in a closed state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the edge display portion is disposed at an edge of the first panel, and the input section is disposed in the edge display portion of the first panel, as also taught by Kim, because with this configuration it is possible to continue a remaining operation using an outer surface display without re-opening the terminal, thereby implementing a simple and convenient user interface (para[0138]-para[0140]).

Regarding claim 5, Loo, Tamura and Kim disclose all the claim limitations as applied above (see claim 4). In addition, in the combination, Kim discloses the edge display portion is disposed at a side opposite to a hinge section (see in Figs. 2G-2I the edge display region (151d and 151c) of the first panel 201a is disposed at a side opposite to the hinge 202).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the edge display portion is disposed at a side opposite to the hinge section, as also taught by Kim, because with this configuration it is possible to continue a remaining operation using an outer surface display without re-opening the terminal, thereby implementing a simple and convenient user interface (para[0138]-para[0140]).

Regarding claim 6, Loo, Tamura and Kim disclose all the claim limitations as applied above (see claim 4). In addition, Loo discloses the input section includes icons or buttons (column 4, lines 18-32), and
the hinge section is driven according to at least one selected from the icons or the buttons such that an angle between the first panel and the second panel varies based on the at least one selected from the icons or the buttons (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28; “The processor may be capable of triggering an open or close procedure that causes the motor to adjust the position of the lid assembly”; “The triggering may be based on the geographic proximity of a user, for example, when the user approaches the computer it may automatically open and unlock or when the user moves away from the computer it may automatically close and lock”, “a command issued by the user” “based on direct or indirect physical contact, for example, the user may contact a touch-sensitive surface of the computer”, “or clicking a button (implemented in hardware or software) on the computer 10 or another device e.g., phone”; e.g. “the computer may have an image sensor configured to detect the user's face and continuously adjust the angle and position of the lid to keep the face in the field of view of the camera and/or keep the lid in the optimum viewing position”; see e.g. first angle in Fig. 5A and 6A).

Regarding claim 8, Loo, Tamura and Kim disclose all the claim limitations as applied above (see claim 1). In addition, Loo discloses the hinge section includes a motor (see motor 219  in Figs. 2 and 8-9; column 3, lines 23-48; column 11, lines 23-37).

Regarding claim 9, Loo, Tamura and Kim disclose all the claim limitations as applied above (see claim 1). In addition, Loo discloses the hinge section includes a plurality of hinges (see pair of hinges 218 in Fig. 7B).

Regarding claim 11, Loo discloses a display device (see portable computer 10 in Figs. 1A-1B and 3-6B; see portable computer 110 in Figs. 7A-9) comprising:
panels at least one of which includes an input section (see 14 and 12 in Figs. 1A-6B; see 114 and 112 in Figs.7A-9);
a hinge section disposed between adjacent ones of the panels, the hinge section being extended to the adjacent ones of the panels (see section where hinges 218 are located in Figs. 1A-2 and 7A-7B);
a controller that receives an input signal from the input section and generates a control signal (e.g. a central processing unit ("CPU") of the computer 10, or a dedicated processor; column 2, lines 44-46; column 4, lines 9-32; column 12, lines 4-10); and
a hinge driving section that drives the hinge section based on the control signal from the controller (see e.g. motor 219 in Figs. 2 and 8-9; column 1, line 57 to column 2, line 12; column 3, lines 23-48; column 11, lines 23-37), wherein 
the input section receives a command input by a user (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28),
the hinge driving section drives the hinge section according to the command input such that an angle between the adjacent ones of the panels varies based on the command input (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28; “The processor may be capable of triggering an open or close procedure that causes the motor to adjust the position of the lid assembly”; “The triggering may be based on the geographic proximity of a user, for example, when the user approaches the computer it may automatically open and unlock or when the user moves away from the computer it may automatically close and lock”, “a command issued by the user” “based on direct or indirect physical contact, for example, the user may contact a touch-sensitive surface of the computer”, “or clicking a button (implemented in hardware or software) on the computer 10 or another device e.g., phone”; e.g. “the computer may have an image sensor configured to detect the user's face and continuously adjust the angle and position of the lid to keep the face in the field of view of the camera and/or keep the lid in the optimum viewing position”; see various angles in Fig. 5A-6B),
the panels include a first panel and a second panel (see 14 and 12 in Figs. 1A-6B; see 114 and 112 in Figs.7A-9),
the first panel includes a first display section that is exposed outside and displays an image when the first panel and the second panel form a first angle (see sections of e.g. screen 16 in Figs. 1A and 2-6B and screen 116 in Fig. 7B, that display an image during e.g. a video conferencing, based on the broadest reasonable interpretation of the claimed limitations; see e.g. first angle in Fig. 5A and 6A; for clarification, “a video display… is typically designed to be viewable from a range of angles” (column 1, lines 19-25)),
the first panel includes a second display section that is exposed outside and displays an image when the first panel and the second panel form a second angle different from the first angle (see sections of e.g. screen 16 in Figs. 1A and 2-6B and screen 116 in Fig. 7B, that display an image during e.g. a video conferencing, based on the broadest reasonable interpretation of the claimed limitations; see e.g. second angle in Fig. 5B and 6B; for clarification, “a video display… is typically designed to be viewable from a range of angles” (column 1, lines 19-25)).
However, Loo does not appear to expressly disclose the first panel also includes an edge display portion having a display surface that is bent to overlap an edge of the second panel, the second display section is on a different side of the first panel from the first display section, and the second panel includes a third display section that is exposed outside and displays an image when the first panel and the second panel form the second angle.
Tamura discloses a first panel includes a first display section that is exposed outside and displays an image when the first panel and a second panel form a first angle (see e.g. left display panel including an area other than the “access inconvenient area” displaying an image when the left display panel and right display panel form a 90 degrees angle, as shown in Fig. 2(b); para[0026]-para[0030]), the first panel includes a second display section that is exposed outside and displays an image when the first panel and the second panel form a second angle different from the first angle, the second display section is on a different side of the first panel from the first display section (see that when the left display panel and the right display panel form a 180 degrees angle, e.g., an area corresponding to the “access inconvenient area” included in the left display panel displays an image, as shown in Fig. 2(a); para[0026]-para[0030]), and the second panel includes a third display section that is exposed outside and displays an image when the first panel and the second panel form the second angle (see e.g. the right display panel including an area displaying an image when the left display panel and right display panel form a 180 degrees angle, as shown in Fig. 2(a); para[0026]-para[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Loo’s invention, with the teachings in Tamura’s invention, to have the second display section is on a different side of the first panel from the first display section, and the second panel includes a third display section that is exposed outside and displays an image when the first panel and the second panel form the second angle, for the advantage of improving operabilities in accordance with an open/close angle of the device, by arranging  images at positions that are easy to operate in accordance with an opening state of the device  (see Abstract; para[0027]-para[0030]).
However, the combination of Loo and Tamura does not appear to expressly disclose the first panel also includes an edge display portion having a display surface that is bent to overlap an edge of the second panel.
Kim discloses a first panel includes an edge display portion having a display surface that is bent to overlap an edge of a second panel (see device 100 in Figs. 2G-2I including a first panel 201a comprising display regions 151a, 151d and 151c, and a second panel 201b comprising display region 151b; when in a closed state as shown in Figs 2G and 2H, an edge display region (151d and 151c) of the first panel 201a is bent to overlap an edge of the second panel 201b; para[0140]-para[0147]; para[0160]-para[0162]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Loo’s and Tamura’s combination, with the teachings in Kim’s invention, to have the first panel also includes an edge display portion having a display surface that is bent to overlap an edge of the second panel, because with such features, in a case where a user folds the device without completing an operation executed on an inner surface (inner side surface) display in an open state of the device, it is possible to continue a remaining operation using an outer surface display without re-opening the terminal, thereby implementing a simple and convenient user interface (para[0138]-para[0140]).

Regarding claim 12, Loo, Tamura and Kim disclose all the claim limitations as applied above (see claim 11). In addition, it is analogous to claim 2, and therefore it is rejected for the same reasons as claim 2 above.

Regarding claim 13, Loo, Tamura and Kim disclose all the claim limitations as applied above (see claim 12). In addition, Loo discloses the input section is disposed in a display section and includes a touch sensor that senses a touch from an outside (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28; see e.g. 231 in Fig. 4, and touchscreen 116 in Fig. 7B).
In addition, Tamura discloses each of the panels includes a display section that displays an image, and the input section is disposed in the display section and includes a touch sensor that senses a touch from an outside (see left and right touch panels in Figs. 1-2(b); para[0026]-para[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have each of the panels includes a display section that displays an image, and the input section is disposed in the display section and includes a touch sensor that senses a touch from an outside, as also taught by Tamura in the combination, for the advantage of improving operabilities of the device by having a double spread type device where two housings having a display unit on each of them are rotationally joined, and by arranging images in a way that are easy to operate/touch (see Abstract; para[0026]-para[0030]).

Regarding claim 14, Loo, Tamura and Kim disclose all the claim limitations as applied above (see claim 11). In addition, Loo discloses the angle between the adjacent ones of the panels varies according to a number of instances of an input pattern input to the input section (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28; “the computer may have an image sensor configured to detect the user's face and continuously adjust the angle and position of the lid to keep the face in the field of view of the camera and/or keep the lid in the optimum viewing position”, and thus, according to the instances the face location input changes).

Regarding claim 16, Loo, Tamura and Kim disclose all the claim limitations as applied above (see claim 11). In addition, it is analogous to claim 8, and therefore it is rejected for the same reasons as claim 8 above.

Regarding claim 17, Loo, Tamura and Kim disclose all the claim limitations as applied above (see claim 11). In addition, it is analogous to claim 9, and therefore it is rejected for the same reasons as claim 9 above.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loo et al. (US 9,823,631), in view of Tamura (US 2012/0319943) and Kim et al. (US 2016/0085319), as respectively applied to claims 1 and 11 above, and further in view of Kim (US 2018/0157361), hereinafter Kim II.

Regarding claim 7, Loo, Tamura and Kim disclose all the claim limitations as applied above (see claim 1). However, Loo, Tamura and Kim do not appear to expressly disclose the input section includes a fingerprint sensor.
Kim II discloses an input section includes a fingerprint sensor (see Fig. 4; para[0017]; para[0082]-para[0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Loo’s, Tamura’s and Kim’s combination, with the teachings in Kim II’s invention, to have the input section includes a fingerprint sensor, for the advantage of identifying a touch input by using fingerprint information of a user to improve the precision of touch recognition (para[0082]-para[0083]).

Regarding claim 15, Loo and Tamura disclose all the claim limitations as applied above (see claim 11). In addition, it is analogous to claim 7, and therefore it is rejected for the same reasons as claim 7 above.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loo et al. (US 9,823,631), in view of Cho et al. (US 2018/0242446).

Regarding claim 19, Loo discloses a display device (see portable computer 10 in Figs. 1A-1B and 3-6B; see portable computer 110 in Figs. 7A-9) comprising:
an input section that receives a command input by a user and generates an input signal (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28);
a bent part that is bendable and includes a hinge section (see section where hinges 218 are located in Figs. 1A-2 and 7A-7B);
a controller that receives the input signal from the input section and generates a control signal (e.g. a central processing unit ("CPU") of the computer 10, or a dedicated processor; column 2, lines 44-46; column 4, lines 9-32; column 12, lines 4-10); and
a hinge driving section that drives the hinge section based on the control signal from the controller (see e.g. motor 219 in Figs. 2 and 8-9; column 1, line 57 to column 2, line 12; column 3, lines 23-48; column 11, lines 23-37), wherein
the hinge driving section drives the hinge section according to the command input such that a curvature or a bent angle of the bent part varies based on the command input (see Abstract; column 1, line 57 to column 2, line 12; column 4, lines 18-32; see e.g. Figs. 3-6B; column 7, lines 1-28; “The processor may be capable of triggering an open or close procedure that causes the motor to adjust the position of the lid assembly”; “The triggering may be based on the geographic proximity of a user, for example, when the user approaches the computer it may automatically open and unlock or when the user moves away from the computer it may automatically close and lock”, “a command issued by the user” “based on direct or indirect physical contact, for example, the user may contact a touch-sensitive surface of the computer”, “or clicking a button (implemented in hardware or software) on the computer 10 or another device e.g., phone”; e.g. “the computer may have an image sensor configured to detect the user's face and continuously adjust the angle and position of the lid to keep the face in the field of view of the camera and/or keep the lid in the optimum viewing position”; see various angles in Fig. 5A-6B).
However, Loo does not appear to expressly disclose the bent part further includes a panel overlapping the hinge section, the panel includes a display section that displays an image and the panel also includes an edge display portion having a display surface that is bent at an edge of the panel to overlap an opposite edge of the panel, the edge display portion is disposed at the edge of a side opposite to the hinge section.
Cho discloses a bent part including a panel overlapping a hinge section, the panel includes a display section that displays an image and the panel also includes an edge display portion having a display surface that is bent at an edge of the panel to overlap an opposite edge of the panel, the edge display portion is disposed at the edge of a side opposite to the hinge section (see in Figs. 6A-7B bent part including touch screen 260 that displays an image, overlapping a hinge 205 (see curved display region 260d); see also left curved/bent region (or the left curved display region) 260a and right curved/bent region (or the right curved display region) 260c at opposite edges of the touch screen 260, to overlap each other when the device 201 is in a folded state, and each of 260a and 260c disposed at edges opposite to the hinge 205, as shown in Figs. 7A-7B; para[0107]; para[0110]; para[0116]; para[0119]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Loo’s invention, with the teachings in Cho’s invention, to have the bent part further includes a panel overlapping the hinge section, the panel includes a display section that displays an image and the panel also includes an edge display portion having a display surface that is bent at an edge of the panel to overlap an opposite edge of the panel, the edge display portion is disposed at the edge of a side opposite to the hinge section, for the advantage of increasing/maximizing a screen size (para[0004]).

Regarding claim 20, Loo and Cho disclose all the claim limitations as applied above (see claim 19). In addition, Loo discloses the hinge section includes a motor (see motor 219 in Figs. 2 and 8-9; column 3, lines 23-48; column 11, lines 23-37).

Response to Arguments

Applicant’s arguments filed on 10/17/2022, (that “Loo, Tamura, Kim and Cho are silent with regard to any teaching or suggestion of the features of wherein the first panel also includes an edge display portion having a display surface that is bent to overlap an edge of the second panel, as amended and claimed”),  with respect to claim(s) 1 and 11 on pages 7-9 of the Remarks have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments regarding claim 19, filed on 10/17/2022, have been fully considered but they are not persuasive. The Applicant argues on pages 7-9 of the Remarks that “Loo, Tamura, Kim and Cho are silent with regard to any teaching or suggestion of the features of wherein the first panel also includes an edge display portion having a display surface that is bent to overlap an edge of the second panel, as amended and claimed”. The Examiner respectfully disagrees. The current rejection of claim 19 has been amended in the same fashion as the amended claims. As shown in the above rejection of claim 19, and according to the limitations of claim 19, different from the limitations of claims 1 and 11, in combination with Loo, Cho discloses a bent part including a panel overlapping a hinge section, the panel includes a display section that displays an image and the panel also includes an edge display portion having a display surface that is bent at an edge of the panel to overlap an opposite edge of the panel, the edge display portion is disposed at the edge of a side opposite to the hinge section (see in Figs. 6A-7B bent part including touch screen 260 that displays an image, overlapping a hinge 205 (see curved display region 260d); see also left curved/bent region (or the left curved display region) 260a and right curved/bent region (or the right curved display region) 260c at opposite edges of the touch screen 260, to overlap each other when the device 201 is in a folded state, and each of 260a and 260c disposed at edges opposite to the hinge 205, as shown in Figs. 7A-7B; para[0107]; para[0110]; para[0116]; para[0119]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623